 Case 2:19-cr-20472-AC-APP ECF No. 12 filed 08/13/19       PageID.34    Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,
                                             Case No. 19-cr-20472
               Plaintiff,
                                             Honorable Avern Cohn
vs.

Christian Newby,

             Defendant.
__________________________________________________________________

                   SECOND NOTICE REGARDING
                  ADMINISTRATIVE FORFEITURE
__________________________________________________________________

      On or about July 15, 2019, the United States filed a felony Information

charging Defendant Christian Newby (“Defendant”) with Count One, Wire Fraud

in violation of 18 U.S.C. § 1343; Count Two, Aggravated Identity Theft in

violation of 18 U.S.C. § 1028A(a)(1); and Count Three, Unlawful User of

Controlled Substances in Possession of Firearms and Ammunition in violation of

18 U.S.C. § 922(g)(3) (ECF No. 1).

      The Information included a forfeiture allegation setting forth that upon

conviction of the offense in violation of 18 U.S.C. § 1343, Defendant shall forfeit

to the United States, under 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), any

property, real or personal, which constitutes or is derived from proceeds traceable
 Case 2:19-cr-20472-AC-APP ECF No. 12 filed 08/13/19       PageID.35    Page 2 of 5



to the Defendant’s fraud scheme. The forfeiture allegation specifically identified

certain property for forfeiture. (ECF No. 1, p. ID 7-8).

      In or about March and June 2019, the United States Secret Service (USSS)

initiated administrative forfeiture proceedings against the following property

seized in connection with this action:

         1. United States currency seized in or about January and February 2019:

                a. $12,000 in U.S. Currency seized on or about February 4, 2019;

                b. $50,465.00 in U.S. Currency seized on or about February 7,
                   2019;
                c. $60,580.00 in U.S. Currency seized on or about February 3,
                   2019;
                d. $22,200.00 in U.S. Currency seized on or about February 13,
                   2019;
                e. $51,800.00 in U.S. Currency seized on or about January 31,
                   2019;
                f. $10,000.00 in U.S. Currency seized on or about February 7,
                   2019; and

                g. $1,570.00 in U.S. Currency seized on or about January 31,
                   2019.
         2. Funds seized from the following accounts:

                a. $3,590.72 from University of Michigan Credit Union Account
                   #8002017534 in the name of Kyle Hopper;
                b. $5,798.20 from Chase Bank Account #228109218 in the name
                   of Christian Newby;

                c. $3,362.03 from Metabank Account #50618690387 in the name
                   of Julius Woolfork;
                                          2
 Case 2:19-cr-20472-AC-APP ECF No. 12 filed 08/13/19        PageID.36    Page 3 of 5



                d. $3,321.01 from American Express National Bank Bluebird
                   Account #6220098105529 in the name of Christian Newby;

                e. $2,458.82 from American Express National Bank Serve
                   Account #6210098105496 in the name of Christian Newby;

                f. $4,894.37 from Huntington National Bank Account
                   #02773679326 in the name of Christian Newby; and

                g. $1,794.65 from PayPal account #2146357371034079165 in the
                   name of Julius Woolfork.

         3. Miscellaneous jewelry, including:
                a. Gents Stainless Steel Rolex Oyster Perpetual Air-King
                   Wristwatch with Sapphire Crystal, White Sport Dial with
                   Smooth Hi-Polished Steel Bezel, 34 mm case; and
                b. Gents Stainless Steel Rolex Oyster Perpetual Date Wristwatch
                   on a Steel Oyster Bracelet with Smooth Hi-Polished Steel Bezel
                   and Black Dial, 34 mm case.

         4. Miscellaneous gold, including:
                a. 1985 1oz Gold Maple Coin;

                b. 1985 1 oz Gold Maple Coin;
                c. 1985 1 oz Gold Maple Coin;
                d. 2014 1 oz Gold Krugerand Coin; and

                e. 1976 1 oz Gold Krugerand Coin.
(collectively, the “Subject Property”). USSS approved administrative forfeiture of

all of the Subject Property on or about August 9, 2019.

      The United States provides notice to the Court and to Defendant that the

United States will not seek a judicial forfeiture order for the Subject Property


                                          3
 Case 2:19-cr-20472-AC-APP ECF No. 12 filed 08/13/19       PageID.37      Page 4 of 5



because it has already been forfeited administratively by USSS; therefore, judicial

forfeiture of the Subject Property is not necessary.

                                       Respectfully submitted,

                                       MATTHEW SCHNEIDER
                                       United States Attorney

                                       Adriana Dydell
                                       ADRIANA DYDELL
                                       Assistant United States Attorney
                                       211 W. Fort St., Suite 2001
                                       Detroit, MI 48226
                                       (313) 226-9125
                                       adriana.dydell@usdoj.gov
                                       CA 239516
Dated: August 13, 2019




                                          4
 Case 2:19-cr-20472-AC-APP ECF No. 12 filed 08/13/19      PageID.38      Page 5 of 5




                          CERTIFICATION OF SERVICE

      I hereby certify that on August 13, 2019, the foregoing was electronically

filed with the Clerk of the Court using the ECF system, which will electronically

serve all ECF participants.

                                      Adriana Dydell
                                      ADRIANA DYDELL
                                      Assistant United States Attorney
                                      211 W. Fort St., Suite 2001
                                      Detroit, MI 48226
                                      (313) 226-9125
                                      adriana.dydell@usdoj.gov




                                         5
